Exhibit 3.7 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955 - After Issuance of Class or Series) 1.Name of corporation: Forex International Trading Corp. 2.Stockholder approval pursuant to statute has been obtained. 3. The class or series of stock being amended: Series C Preferred Stock 4.By a resolution adopted by the board of directors, the certificate of designation is being amended as follows or the new class or series is: The first sentence of Section 5(b) shall be amended and restated as follows: The conversion price for each share (the "Conversion Price") shall be equal to the Variable Conversion Price (as defined herein), which in no event may be lower than $0.001. 5.Effective date of filing: (optional) Novemeber 8, 2012 (must not be later than 90 days after the certificate is filed) 6. Signature: (required) Signature of Officer Filing Fee: $175.00 IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of State NRS Amend Designation - After Revised: 36-09
